DETAILED ACTION
This action is responsive to the communications filed on 11/9/2020.
Currently, claims 1-11 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakano et al. (US 2013/0003641: hereinafter “Nakano”).

With regards to claim 6, Nakano teaches a transmitting apparatus (figs. 18+8, 20, and 22, figure 18 shows a base station which transmits to multiple mobile terminals (MTs, a.k.a. UEs)) comprising:
	a transmitting section that transmits a data signal, a demodulation reference signal (DRS), and a specific signal in a respective plurality of layers (figs. 18+8, 20, and 22.  Where figure 18+8 shows the transmitting section which is mapped to at least transmitter units 25-1 through 25-MN.  Furthermore, see at least figure 20+22 which shows that the BS transmits DRSs in each layer/stream of a plurality ; and 
	a control section that (figs. 18+8, 20, and 22: where elements 11, 15, 17, 23a, 31, 32a, and/or 33 are mapped to the claimed ‘control section’), based on a modulo operation and interference estimated based on the demodulation reference signal and the specific signal (figs. 18+8, 20, and 22: where nonlinear spatial multiplexer 11 of figure 18 (which shown in more detail by figure 8), performs modulo operations via element group 43-1 through 43-N to the interference cancelled signals (via subtractors 41-1 through 41-N) and Interference calculator 41 (including the feedback loops), which also takes responsive to the interference determined by calculator 33.  For example, see [0140] [Wingdings font/0xE0] “the linear filter calculator 33 calculates a linear filter and interference coefficient information”.  Furthermore, on the left side of figure 8 addresses shows data signals and DRSs are input to figure 8.  
	The examiner notes that the non-orthogonal DRSs are generated by nonlinear spatial multiplexer 11 using ‘normal’ DRSs [Wingdings font/0xE0] [0115] “The nonlinear spatial multiplexer 11 performs nonlinear-spatial multiplexing on the inputted DRSs for the MTs, to generate a nonorthogonal DRS and inputs it to a dedicated signal configuration part 21”.  Thus the ), controls transmission of the data signal and controls transmission of the specific signal based on the interference (figs. 18+8, 20, and 22: the calculated/selected values for elements 11, 15, 17, 23a, 31, 32a, and/or 33 (as well as the elements within element 11 shown by figure 8, as previously addressed) with regards to the processing and generation the data signals and non-orthogonal DRSs (based on the various .
Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.  
	Note that Nakano et al. (US 2012/0064833) is the closet prior art for these claims.  See figure 1b and [0060] [Wingdings font/0xE0] channel estimation unit 58 within the mobile station which estimates the ‘desired’ channel response “hs” via the CRS within the ‘desired signal’ and the interfering channel response “hf” via the CRS within a signal from an interfering source, both of which are reported feedback to the base station.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        6/3/2021